Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose                             Sep 30 2014, 9:41 am
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                 GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 LYUBOV GORE
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DERRICK ZINERMAN,                                )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )    No. 49A02-1402-CR-81
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable David M. Seiter, Judge
                            Cause No. 49F07-1303-CM-20187


                                     September 30, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                         Case Summary

       Derrick Zinerman appeals his conviction for Class A misdemeanor carrying a

handgun without a license. We affirm.

                                               Issue

       Zinerman raises one issue, which we restate as whether there is sufficient evidence

to support his conviction.

                                               Facts

       On March 26, 2013, Zinerman was driving a car in Marion County when he made

an abrupt turn without signaling. Officer Romeo Joson of the Indianapolis Metropolitan

Police Department saw the turn and initiated a traffic stop. During the traffic stop,

Officer Joson learned that Zinerman was operating without a driver’s license. Officer

Joson asked Zinerman to get out of the car and asked him if he had any weapons.

Zinerman informed Officer Joson that he had a gun in his pocket and indicated that he

had a license for the gun. Officer Joson retrieved a loaded semi-automatic pistol from

Zinerman’s pocket. When Officer Joson attempted to verify the validity of the permit,

which Zinerman kept in his wallet, he learned that it had expired on March 18, 2013.

       The State charged Zinerman with Class A misdemeanor carrying a handgun

without a license, Class A misdemeanor driving while suspended, and Class C

misdemeanor operating a vehicle having never received a license. Following a bench

trial, Zinerman was found guilty as charged. 1 He now appeals.


1
  The trial court merged the driving while suspended and driving while never having received a license
offenses. Zinerman does not challenge that conviction on appeal.
                                                  2
                                         Analysis

       Zinerman argues that there is insufficient evidence to support his conviction for

carrying a handgun without a license because he mistakenly believed his permit was

valid. When reviewing a challenge to the sufficiency of the evidence, we neither reweigh

the evidence nor assess the credibility of witnesses. Bailey v. State, 979 N.E.2d 133, 135

(Ind. 2012). We view the evidence—even if conflicting—and all reasonable inferences

drawn from it in a light most favorable to the conviction and affirm if there is substantial

evidence of probative value supporting each element of the crime from which a

reasonable trier of fact could have found the defendant guilty beyond a reasonable doubt.

Id.

       The State alleged Zinerman “did knowingly or intentionally carry a handgun in a

vehicle or on or about his or her person without being licensed as required by law.” App.

p. 16. At the time of the offense, Indiana Code Section 35-47-2-1(a) provided that,

unless one of the statutory exceptions applied, “a person shall not carry a handgun in any

vehicle or on or about the person’s body without being licensed under this chapter to

carry a handgun.” The violation of this section was a Class A misdemeanor. Ind. Code §

35-47-2-23(c). It is not necessary to allege the absence of a required license, and “[t]he

burden of proof is on the defendant to prove that he is exempt under section 2 of this

chapter, or that he has a license as required under this chapter.” I.C. §35-47-2-24(a).

       Zinerman contends that he simply forgot to renew his license and that the mistake

of fact defense should apply because he mistakenly believed he was in compliance with

the law. See Ind. Code § 35-41-3-7 (“It is a defense that the person who engaged in the

                                             3
prohibited conduct was reasonably mistaken about a matter of fact, if the mistake negates

the culpability required for commission of the offense.”). That defense does not apply

here, where Zinerman, not the State, had the burden of proving that the handgun license

was valid. See I.C. § 35-47-2-24(a); see also Harris v. State, 716 N.E.2d 406, 411 (Ind.

1999) (addressing a previous version of I.C. § 35-47-2-1 and explaining, “once the State

proves that the defendant carried a handgun on or about his person, away from his

dwelling or business, the burden shifts to the defendant to establish that he possessed a

valid license”).

       The evidence clearly established that Zinerman knowingly or intentionally carried

a handgun without a valid license. Because the mistake of fact defense is not available

here, where Zinerman had the burden of proving that he had a valid license to carry the

gun, he has not established that the evidence is insufficient to support the conviction.

                                        Conclusion

       There is sufficient evidence to support Zinerman’s conviction for carrying a

handgun without a license. We affirm.

       Affirmed.

BRADFORD, J., and BROWN, J., concur.




                                             4